Citation Nr: 0821922	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his January 2005 substantive appeal, the veteran checked 
the box indicating that he desired a hearing before a 
Veterans Law Judge (VLJ) at a local VA office.  In a 
statement accompanying the substantive appeal, he clarified 
his hearing request indicating that he preferred a 
videoconference hearing before a VLJ.  Before the veteran's 
scheduled May 2006 videoconference hearing, the RO's April 
2006 hearing notice letter was returned VA by the U.S. Postal 
Service and contained the veteran's new mailing address, in 
another state.  However, the RO did not mail a copy of the 
hearing notice letter to the veteran's current known address 
and he did not appear for the scheduled hearing.  

In April 2008, the Board contacted the veteran to clarify 
whether he wanted to attend a hearing before the Board.  In 
his June 2008 response, the veteran indicated that he wanted 
to appear at a hearing before a VLJ of the Board at the RO.  
The veteran also provided his current mailing address.  
Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules Travel Board hearings, a 
remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing, pursuant to his 
June 2008 request, at the earliest 
available opportunity.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007), and should associate a copy of 
such notice with the claims file.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

